                                                                                   Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 1 of 12




                                                                  1   Matthew I. Knepper, Esq.
                                                                      Nevada Bar No. 12796
                                                                  2   Miles N. Clark, Esq.
                                                                      Nevada Bar No. 13848
                                                                  3   KNEPPER & CLARK LLC
                                                                      5510 S. Fort Apache Rd, Suite 30
                                                                  4   Las Vegas, NV 89148-7700
                                                                      Phone: (702) 856-7430
                                                                  5   FAX: (702) 447-8048
                                                                      Email: matthew.knepper@knepperclark.com
                                                                  6   Email: miles.clark@knepperclark.com

                                                                  7   David Krieger, Esq.
                                                                      Nevada Bar No. 9086
                                                                  8
                                                                      KRIEGER LAW GROUP, LLC
                                                                  9   2850 W. Horizon Ridge Parkway
                                                                      Suite 200
                                                                 10   Henderson, Nevada 89052
                                                                      Phone: (702) 848-3855
                                                                 11
                                                                      Email: dkrieger@kriegerlawgroup.com
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                    Attorney for Plaintiff
                               Henderson, Nevada 89052




                                                                 13 Gloria Flores

                                                                 14
                                                                                                  UNITED STATES DISTRICT COURT
                                                                 15                                    DISTRICT OF NEVADA

                                                                 16                                                      :
                                                                       GLORIA FLORES,                                    : Civil Action No.: ______
                                                                 17
                                                                                                                         :
                                                                 18                           Plaintiff,                 :
                                                                              v.                                         :
                                                                 19                                                      :
                                                                       DISCOVER BANK, NA,                                : COMPLAINT
                                                                 20
                                                                                                                         :
                                                                 21                           Defendant.                 :
                                                                                                                         :
                                                                 22
                                                                                                              JURISDICTION
                                                                 23
                                                                             1.      This action arises out of Defendant’s violations of the Telephone Consumer
                                                                 24

                                                                 25
                                                                      Protection Act, 47 U.S.C. § 227, et seq. (the “TCPA”) by negligently, knowingly, and/or

                                                                 26   willfully placing automated calls to Plaintiff’s cellular phone without consent, thereby violating

                                                                 27   the TCPA.
                                                                 28
                                                                                       Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 2 of 12
                                                                      v




                                                                                2.      This action is also brought under Nevada Revised Statutes Chapter 598.0918
                                                                 1

                                                                 2
                                                                      (“NRS 598”) and Nevada Revised Statutes Chapter 41.600 et seq. (“NRS 41.600”) for

                                                                 3    Defendant’s deceptive trade practices as further described herein.
                                                                 4              3.      Plaintiff alleges as follows upon personal knowledge as to Plaintiff and Plaintiff’s
                                                                 5
                                                                      own acts and experiences, and, as to all other matters, upon information and belief, including
                                                                 6
                                                                      investigation conducted by Plaintiff’s attorneys.
                                                                 7

                                                                 8
                                                                                4.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367 and this Court has

                                                                 9    original jurisdiction over Plaintiff’s TCPA claims. Mims v. Arrow Fin. Serv., LLC, 132 S.Ct. 740
                                                                 10   (2012).
                                                                 11
                                                                                5.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) & (c), because
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      Plaintiff resides within the District of Nevada, a substantial portion of the events or omissions
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      giving rise to the claim occurred in this District, and Defendant regularly conducts business in

                                                                 15   this District.
                                                                 16
                                                                                                                     PARTIES
                                                                 17
                                                                                6.      Plaintiff Gloria Flores (“Plaintiff”) is an adult individual residing in Las Vegas,
                                                                 18
                                                                      Nevada.
                                                                 19
                                                                                7.      Plaintiff is, and at all times mentioned herein was, a “person” as defined by 47
                                                                 20

                                                                 21   U.S.C. § 153(39).

                                                                 22             8.      Defendant Discover Bank, NA (“Discover”) is doing business in the State of
                                                                 23
                                                                      Nevada.
                                                                 24
                                                                                9.      Discover is, and at all times mentioned herein was, a corporation and a “person,”
                                                                 25
                                                                      as defined by 47 U.S.C. § 153 (39).
                                                                 26

                                                                 27

                                                                 28   ///
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 3 of 12
                                                                      v




                                                                                     THE TELEPHONE CONSUMER PROTECTION ACT OF 1991
                                                                  1

                                                                  2
                                                                              10.     In 1991, Congress enacted the TCPA in response to a growing number of

                                                                  3   consumer complaints regarding certain telemarketing practices.
                                                                  4           11.     The TCPA regulates, among other things, the use of automated telephone dialing
                                                                  5
                                                                      systems.
                                                                  6
                                                                              12.     47 U.S.C. § 227(a)(1) defines an automatic telephone dialing system (“ATDS”) as
                                                                  7

                                                                  8
                                                                      equipment having the capacity –

                                                                  9                   (A)   to store or produce telephone numbers to be called, using a
                                                                                      random or sequential number generator; and
                                                                 10

                                                                 11
                                                                                      (B)     to dial such numbers.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12           13.     In Marks v. Crunch San Diego LLC, the Ninth Circuit noted that the statutory
                               Henderson, Nevada 89052




                                                                 13   definition of an ATDS includes: “equipment which has the capacity—(1) to store numbers to be
                                                                 14
                                                                      called or (2) to produce numbers to be called, using a random or sequential number generator—
                                                                 15
                                                                      and to dial such numbers automatically (even if the system must be turned on or triggered by a
                                                                 16

                                                                 17
                                                                      person)[.]”1 The panel clarified that “[c]ommon sense indicates that human intervention of some

                                                                 18   sort is required before an autodialer can begin making calls, whether turning on the machine or
                                                                 19   initiating its functions.” Id.
                                                                 20
                                                                              14.     Consumers have a right to revoke consent from receiving autodialed calls or
                                                                 21
                                                                      prerecorded messages by using any reasonable method including orally or in writing. Gager v.
                                                                 22

                                                                 23
                                                                      Dell Fin. Servs., LLC, 12-2823, 727 F.3d 265, 2013 U.S. App. LEXIS 17579, 2013 WL 4463305

                                                                 24   (3d Cir. Aug. 22, 2013).
                                                                 25

                                                                 26
                                                                          1
                                                                 27       --- F.3d ----, 2018 WL 4495553, at *9 (9th Cir. Sept. 20, 2018). Consequently, the Court
                                                                    rejected appellee’s “argument that a device cannot qualify as an ATDS unless it is fully automatic,
                                                                 28 meaning that it must operate without any human intervention whatsoever.” Id. at *9.
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 4 of 12
                                                                      v




                                                                                             ALLEGATIONS APPLICABLE TO ALL COUNTS
                                                                 1
                                                                              15.      Within the four years prior to filing the instant complaint, Plaintiff received
                                                                 2

                                                                 3    numerous calls from Discover.

                                                                 4            16.      Upon information and belief, Defendant employs an automatic telephone dialing
                                                                 5
                                                                      system (“ATDS”) which meets the definition set forth in 47 U.S.C. § 227(a)(1).
                                                                 6
                                                                              17.      Defendant or its agent/s contacted Plaintiff on Plaintiff’s cellular telephone number
                                                                 7
                                                                      via an ATDS as defined by 47 U.S.C. § 227(a)(1), as prohibited by 47 U.S.C. § 227(b)(1)(A).
                                                                 8

                                                                 9            18.      In the calls Plaintiff did answer, there would be a short pause lasting about two to

                                                                 10   three seconds between the time the calls were answered and the time a live agent was introduced as
                                                                 11
                                                                      a representative from Defendant.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                              19.      Upon information and belief, based on the pause and lack of prompt human response
                               Henderson, Nevada 89052




                                                                 13
                                                                      during the phone calls in which Plaintiff answered, Defendant used a predictive dialing system to
                                                                 14

                                                                 15   place calls to Plaintiff.

                                                                 16           20.      “A predictive dialer is equipment that dials numbers and, when certain computer
                                                                 17
                                                                      software is attached, also assists [caller] in predicting when an [agent] will be available to take calls.
                                                                 18
                                                                      The hardware, when paired with certain software, has the capacity to store or produce numbers and
                                                                 19
                                                                      dial those numbers at random, in sequential order, or from a database of numbers.” Meyer v.
                                                                 20

                                                                 21   Portfolio Recovery Associates, LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).

                                                                 22           21.      Furthermore, a system does not need to actually store, produce, or call randomly or
                                                                 23
                                                                      sequentially generated telephone numbers to be considered an Automatic Telephone Dialing
                                                                 24
                                                                      System, it only need have the capacity to do so. Satterfield v. Simon & Schuster, Inc., 569 F.3d 946,
                                                                 25
                                                                      948 (9th Cir. 2009).
                                                                 26

                                                                 27

                                                                 28
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 5 of 12
                                                                      v




                                                                              22.     Upon information and belief, the predictive dialing system employed by Defendant
                                                                 1

                                                                 2
                                                                      transfers the call to a live agent once a human voice is detected, thus resulting in a pause after the

                                                                 3    called party speaks into the phone.
                                                                 4            23.     In or about the late summer months of 2020, Plaintiff specifically instructed
                                                                 5
                                                                      Defendant or its agent(s) not to call her cell phone ever again thereby revoking consent, if any ever
                                                                 6
                                                                      existed, to be contacted by Defendant via an ATDS.
                                                                 7

                                                                 8
                                                                              24.     Moreover, Defendant did not have prior express consent to place any automated or

                                                                 9    prerecorded calls to Plaintiff on Plaintiff’s cellular telephone at any time.
                                                                 10           25.     However, Defendant continued placing calls to Plaintiff’s cellular telephone without
                                                                 11
                                                                      consent using an ATDS in violation of the TCPA.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                              26.     Defendant’s ATDS has the capacity to store or produce telephone numbers to be
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      called, using a random or sequential number generator.

                                                                 15           27.     The telephone number Defendant used to contact Plaintiff was and is assigned to a
                                                                 16   cellular telephone service as specified in 47 U.S.C. § 227(b)(1)(A)(iii).
                                                                 17
                                                                              28.     Defendant’s calls to Plaintiff’s cellular telephone were not for “emergency
                                                                 18
                                                                      purposes.”
                                                                 19

                                                                 20
                                                                              29.     Pursuant to the TCPA, the burden is on Defendant to demonstrate it had prior

                                                                 21   express consent to call Plaintiff’s cellular phone with an ATDS.
                                                                 22           30.     While very minor, Plaintiff suffered actual harm and loss, since each of the
                                                                 23
                                                                      unwanted calls depleted Plaintiff’s cell phone’s battery, and the cost of electricity to recharge the
                                                                 24
                                                                      phone is a tangible harm. Though small, this cost is a real one, and the cumulative effect can be
                                                                 25

                                                                 26
                                                                      consequential, just as is true for exposure to X-rays resulting from Defendant’s unwanted phone

                                                                 27   calls to Plaintiff’s cell phone.
                                                                 28
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 6 of 12
                                                                      v




                                                                              31.     However, Plaintiff also suffered from an invasion of a legally protected interest by
                                                                 1

                                                                 2
                                                                      placing calls to Plaintiff’s personal phone line when Defendant had no right to do so, resulting in an

                                                                 3    invasion of Plaintiff’s right to privacy. The TCPA protects consumers from this precise behavior.
                                                                 4            32.     Plaintiff has a common law right to privacy. E.g., Samuel D. Warren & Louis D.
                                                                 5
                                                                      Brandeis, The Right to Privacy, 4 Harv. L. Rev. 1155, 193 (1890). Congress sought to further
                                                                 6
                                                                      protect that right by enacting the TCPA.
                                                                 7

                                                                 8
                                                                              33.     “[W]hen a person must endure the bother of unwanted calls in the privacy of her

                                                                 9    home, her harm is similar to other traditional injuries that courts have long recognized, such as
                                                                 10   invasion of privacy and nuisance.” Toldi v. Hyundai Capital Am., No. 2:16-CV—01877-APG-
                                                                 11
                                                                      GWF, 2017 WL 736882, at *2 (D. Nev. Feb. 23, 2017).
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                              34.     Plaintiff was also personally affected, since Plaintiff felt her privacy had been
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      invaded when Defendant placed automated calls to Plaintiff’s phone line without any consent to do

                                                                 15   so.
                                                                 16           35.     The injury suffered by Plaintiff is concrete because Defendant’s violations caused
                                                                 17
                                                                      Plaintiff to suffer an invasion of privacy.
                                                                 18
                                                                                                                    COUNT I
                                                                 19

                                                                 20
                                                                                                          Negligent Violations of the
                                                                                                     Telephone Consumer Protection Act,
                                                                 21                                        (47 U.S.C. § 227, et seq.)
                                                                 22           36.     Plaintiff repeats and realleges the above paragraphs of this Complaint and
                                                                 23
                                                                      incorporates them herein by reference.
                                                                 24
                                                                              37.     Defendant negligently placed multiple automated calls to cellular numbers
                                                                 25

                                                                 26
                                                                      belonging to Plaintiff without Plaintiff’s prior express consent.

                                                                 27           38.     Each of the aforementioned calls by Defendant constitutes a negligent violation of
                                                                 28
                                                                                   Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 7 of 12
                                                                      v




                                                                      the TCPA.
                                                                 1

                                                                 2
                                                                             39.     As a result of Defendant’s negligent violations of the TCPA, Plaintiff is entitled

                                                                 3    to an award of $500.00 in statutory damages for each call in violation of the TCPA pursuant to
                                                                 4    47 U.S.C. § 227(b)(3)(B).
                                                                 5
                                                                             40.     Additionally, Plaintiff is entitled to and seek injunctive relief prohibiting such
                                                                 6
                                                                      conduct by Defendant in the future.
                                                                 7

                                                                 8
                                                                                                                  COUNT II

                                                                 9                                Knowing and/or Willful Violations of the
                                                                                                   Telephone Consumer Protection Act,
                                                                 10                                      (47 U.S.C. § 227, et seq.)
                                                                 11
                                                                             41.     Plaintiff repeats and realleges the above paragraphs of this Complaint and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      incorporates them herein by reference.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                             42.     Defendant knowingly and/or willfully placed multiple automated calls to cellular

                                                                 15   numbers belonging to Plaintiff without Plaintiff’s prior express consent.
                                                                 16          43.     Each of the aforementioned calls by Defendant constitutes a knowing and/or
                                                                 17
                                                                      willful violation of the TCPA.
                                                                 18
                                                                             44.     As a result of Defendant’s knowing and/or willful violations of the TCPA,
                                                                 19

                                                                 20
                                                                      Plaintiff is entitled to an award of treble damages up to $1,500.00 for each call in violation of the

                                                                 21   TCPA pursuant to 47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
                                                                 22          45.     Additionally, Plaintiff is entitled to seek injunctive relief prohibiting such conduct
                                                                 23
                                                                      by Defendant in the future.
                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      ///
                                                                 28
                                                                                     Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 8 of 12
                                                                      v




                                                                                                                   COUNT III
                                                                 1

                                                                 2
                                                                                                      Defendant’s Violations of Nevada’s
                                                                                                        Deceptive Trade Practices Act
                                                                 3                                             (NRS 598.0918)
                                                                 4           46.       Plaintiff repeats and realleges the above paragraphs of this Complaint and
                                                                 5
                                                                      incorporates them herein by reference.
                                                                 6
                                                                             47.       “Solicitation” means “the act of… seeking to obtain” something – in this case
                                                                 7

                                                                 8
                                                                      money. Solicitation, Black’s Law Dictionary (2d Pocket Ed. 2001).

                                                                 9           48.       Here, Defendant solicited Plaintiff to seek or obtain money from Plaintiff.
                                                                 10          49.       On March 13, 2001, Assembly Bill 337 (AB 337) was introduced to the Nevada
                                                                 11
                                                                      State Legislature. AB 337 revised Nevada’s Deceptive Trade Practices statutes codified at NRS
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      598 et seq.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                             50.       As expressed by Marilyn Skibinski, Regulatory Analyst, Bureau of Consumer

                                                                 15   Protection, AB 337 was enacted to “provide[] additional protection for consumers.” See Minutes
                                                                 16   of the Meeting of the Assembly Committee on Commerce and Labor, 71st Session, April 4, 2001,
                                                                 17
                                                                      page 1082, which can be viewed at
                                                                 18
                                                                      http://www.leg.state.nv.us/Division/Research/Library/LegHistory/LHs/2001/AB337,2001.pdf
                                                                 19

                                                                 20
                                                                      (“AB 337 Minutes”).

                                                                 21          51.       Further, AB 337 was specifically intended to apply to companies (like Defendant)
                                                                 22   using “automatic calling” or automated dialing systems. As Ms. Rushton stated in response to
                                                                 23
                                                                      Senator Maggie Carlton, “[that] is exactly what [AB 337 is intended to do.” Id. at page 4093.
                                                                 24
                                                                             52.       In specific, AB 337 made it a deceptive trade practice to, during a solicitation by
                                                                 25

                                                                 26
                                                                      telephone, to:

                                                                 27                 a. Repeatedly or continuously conduct the solicitation or presentation in a manner
                                                                                       that is considered by a reasonable person to be annoying, abusive or harassing;
                                                                 28
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 9 of 12
                                                                      v




                                                                                   b. Solicit a person by telephone at his or her residence between 8 p.m. and 9 a.m.
                                                                 1                 c. Block or otherwise intentionally circumvent any service used to identify the caller
                                                                 2
                                                                                      when placing an unsolicited telephone call; or
                                                                                   d. Place an unsolicited telephone call that does not allow a service to identify the
                                                                 3                    caller by the telephone number or name of the business, unless such identification
                                                                                      is not technically feasible.
                                                                 4

                                                                 5
                                                                             53.      Defendant repeatedly and continuously placed telephone calls to Plaintiff’s

                                                                 6    residential phone (which is also Plaintiff’s cellular phone) to solicit money from Plaintiff in a
                                                                 7    manner that would be considered annoying, abusive, or harassing by a reasonable person.
                                                                 8
                                                                             54.      Specifically, Defendant placed calls to Plaintiff’s cell phone even after Plaintiff
                                                                 9
                                                                      demanded Defendant cease calls to Plaintiff. Such conduct is unquestionably harassing and
                                                                 10

                                                                 11
                                                                      annoying.
KRIEGER LAW GROUP, LLC




                                                                                      As a direct consequence of Defendant’s harassing phone calls, acts, practices, and
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12          55.
                               Henderson, Nevada 89052




                                                                 13   conduct, Plaintiff suffered and continues to suffer from anxiety, emotional distress, frustration,
                                                                 14
                                                                      and has otherwise been totally annoyed by Defendant’s intrusive and illegal phone calls.
                                                                 15
                                                                      Plaintiff has also lost the use of personal and family time while enduring these frustrations, as
                                                                 16

                                                                 17
                                                                      well as lost time and minutes from cell phone use, for which Plaintiff is charged a fee.

                                                                 18          56.      Defendant’s violations of NRS 598.0918 constitute violations of NRS 41.600 and
                                                                 19   Plaintiff is entitled to relief under NRS 41.600.
                                                                 20
                                                                                                                  COUNT IV
                                                                 21
                                                                                                             Invasion of Privacy
                                                                 22                                        Intrusion into Seclusion
                                                                 23
                                                                             57.      Plaintiff incorporates by reference all of the paragraphs of this Complaint as
                                                                 24
                                                                      though fully stated herein.
                                                                 25

                                                                 26
                                                                             58.      Nevada recognizes the common law tort for an invasion of privacy of intrusion

                                                                 27   into seclusion finding "[r]epeated and continuous calls in an attempt to collect a debt give rise to
                                                                 28
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 10 of 12
                                                                      v




                                                                      a claim for intrusion upon seclusion." Peatrowsky v. Persolve, No. 2:12-cv-00935-JAD-VCF,
                                                                 1

                                                                 2
                                                                      2014 U.S. Dist. LEXIS 38320, at *26-27 (D. Nev. Mar. 24, 2014).

                                                                 3            59.     Further, Congress explicitly recognized a consumer’s inherent right to privacy in
                                                                 4    collection matters in passing the Fair Debt Collection Practices Act, when it stated as part of its
                                                                 5
                                                                      findings:
                                                                 6
                                                                                    Abusive debt collection practices contribute to the number of personal
                                                                 7                  bankruptcies, to marital instability, to the loss of jobs, and to invasions of
                                                                 8
                                                                                    individual privacy.

                                                                 9                  15 U.S.C. § 1692(a) (emphasis added).
                                                                 10
                                                                              60.     Defendant and/or its agents intentionally and/or negligently interfered, physically
                                                                 11
                                                                      or otherwise, with the solitude, seclusion and or private concerns or affairs of this Plaintiff,
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                      namely, by repeatedly and unlawfully inundating Plaintiff with phone calls as discussed above
                               Henderson, Nevada 89052




                                                                 13

                                                                 14   and thereby invaded Plaintiff’s privacy as expressed in the foregoing. To recap however, these
                                                                 15
                                                                      invasions included a persistent disregard of Plaintiff’s demands Defendant cease these intrusive
                                                                 16
                                                                      communications. Indeed, Plaintiff’s attempts to curb Defendant’s collection communications
                                                                 17
                                                                      fell on deaf ears.
                                                                 18

                                                                 19           61.     As a result, Defendant flagrantly disrespected Plaintiff’s right to live peaceably

                                                                 20   and in solitude. Defendant simply knew better, but as a business policy disregards rights of
                                                                 21
                                                                      consumers like Plaintiff regardless of the personal costs to Plaintiff’s common law right to
                                                                 22
                                                                      solitude and peace.
                                                                 23
                                                                              62.     Plaintiff had a reasonable expectation of privacy in Plaintiff’s solitude, seclusion,
                                                                 24

                                                                 25   private concerns and/or affairs.

                                                                 26           63.     Defendant’s conduct in engaging in the above-described illegal collection conduct
                                                                 27
                                                                      against this Plaintiff resulted in multiple intrusions and invasions of privacy which occurred in a
                                                                 28
                                                                                    Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 11 of 12
                                                                      v




                                                                      way that would be highly offensive to a reasonable person in that position.
                                                                 1

                                                                 2
                                                                              64.      As a result of such intrusions and invasions of privacy, Plaintiff is entitled to

                                                                 3    actual damages in an amount to be determined at trial from Defendant, as well as punitive
                                                                 4    damages.
                                                                 5
                                                                                                                 ER FOR RELIEF
                                                                 6

                                                                 7            WHEREFORE, Plaintiff prays that judgment be entered against Defendant awarding

                                                                 8    Plaintiff:
                                                                 9
                                                                                    1. Injunctive relief prohibiting such violations of the TCPA by Defendant in the future;
                                                                 10
                                                                                    2. Statutory damages of $500.00 for each and every call in violation of the TCPA
                                                                 11
                                                                                       pursuant to 47 U.S.C. § 227(b)(3)(B);
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                    3. Treble damages of up to $1,500.00 for each and every call in violation of the TCPA
                               Henderson, Nevada 89052




                                                                 13

                                                                 14                    pursuant to 47 U.S.C. § 227(b)(3)(C);
                                                                 15
                                                                                    4. Actual damages including, but not limited to, the emotional distress Plaintiff has
                                                                 16
                                                                                       suffered (and continues to suffer) as a result of the intentional, reckless, and/or
                                                                 17
                                                                                       negligent violations of NRS 598.0918 as permitted under NRS 41.600;
                                                                 18

                                                                 19                 5. Actual damages and punitive damages for Defendant’s privacy violations;

                                                                 20                 6. An award of attorney’s fees and costs to counsel for Plaintiff; and
                                                                 21
                                                                                    7. Such other relief as the Court deems just and proper.
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27
                                                                      ///
                                                                 28
                                                                                Case 2:21-cv-00492 Document 1 Filed 03/25/21 Page 12 of 12
                                                                      v




                                                                                        TRIAL BY JURY DEMANDED ON ALL COUNTS
                                                                 1

                                                                 2
                                                                      Dated: March 25, 2021

                                                                 3                                        Respectfully submitted,
                                                                                                          By /s/ David Krieger, Esq.
                                                                 4                                               David Krieger, Esq.
                                                                 5
                                                                                                                 Nevada Bar No. 9086
                                                                                                                 KRIEGER LAW GROUP, LLC
                                                                 6
                                                                                                               Matthew I. Knepper, Esq.
                                                                 7                                             Nevada Bar No. 12796
                                                                                                               Miles N. Clark, Esq.
                                                                 8                                             Nevada Bar No. 13848
                                                                                                               KNEPPER & CLARK LLC
                                                                 9

                                                                 10
                                                                                                               Attorney for Plaintiff
                                                                                                               Gloria Flores
                                                                 11
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13

                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
